Mr. Chief Justice Braetly:
I concur in the result reached by Mr. Justice Holloway, but, speaking for myself, do not wish to authorize the inference from anything said in the opinion that this court might not, under its power of supervisory control, and independently of legislative action, upon proper application, prohibit a district judge from proceeding with the trial of a cause if it were made manifest that he was for any reason incapable of giving, either of the parties a fair trial. Whether or not this court has such power is a question which is not presented upon this application. I do' not wish to be understood as expressing any opinion as to whether this power does or does not exist, but do> not think consideration of the question should be regarded as foreclosed.
Mr. Justice MilburN:
I concur in the opinion of Mr. Justice Holloway, and in the conclusion reached by him; but I wish to add that there should not be any inference drawn from, the language of the opinion that, independently of the Act now declared invalid, this court has not any power to control a lower court, the judge of which is sitting in a cause, in which he is biased and prejudiced. This question is still an open one, and as to it I do not express any opinion.